THREADGILL, Judge.
We affirm the appellant’s convictions for two counts of grand theft. We strike, however, probation condition number six, which requires that the appellant not use intoxicants to excess nor visit places where intoxicants, drugs, or other dangerous substances are unlawfully sold, dispensed, or used. Since the record reflects that condition six was not pronounced in open court, the written order should be conformed to delete it. Tillman v. State, 592 So.2d 767 (Fla.2d DCA 1992). Furthermore, it does not appear from the record that this condition was reasonably related to the offense or to the appellant’s rehabilitation. See Daniels v. State, 583 So.2d 423 (Fla.2d DCA 1991).
FRANK, A.C.J., and CURRY, CHARLES B., Associate Judge, concur.